Citation Nr: 0715231	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.  His awards and decorations include the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sand Diego, 
California, which assigned an initial rating of 10 percent 
for PTSD.  The rating for the disability was thereafter 
increased to 30 percent in a May 2005 decision of a Decision 
Review Officer (DRO), but this did not satisfy the veteran's 
appeal.

The veteran cancelled a Travel Board hearing scheduled for 
July 2006 and also withdrew his request for a hearing before 
a Decision Review Officer.  

The veteran's appeal was previously before the Board in 
September 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession and notice concerning 
the effective-date element of the claim, by letters mailed in 
November 2005 and September 2006, subsequent to the initial 
adjudication of the claim.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.






Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 30 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 30 percent.  

Treatment records from the Corona Vet Center for the period 
from September 2003 to November 2003 indicate that the 
veteran was exhibiting the following symptoms of PTSD: anger; 
irritability; rage; feeling nervous; depression; difficulty 
with trusting others; feelings of guilt related to 
experiences in Vietnam; hyper alertness; startle reactions; 
feelings of grief and sadness; intrusive thoughts; desire to 
be isolated and alienated; loss of interest in pleasurable 
activities; low tolerance for stress; nightmares; anxiety; 
problems with authority and paranoia.  The records also note 
that the veteran had gone through a nasty divorce but that he 
had a good rapport with his children and that he had worked 
for the United States Postal Service for 32 years.  In 
January 2004, the veteran was noted to be dressed 
appropriately and his motor and speech skills were 
functioning, however, his short-term memory was noted to be 
somewhat impaired.  He was assigned a GAF score of 51 at that 
time.

Outpatient treatment records from the San Diego and Corona VA 
Medical Centers for the period from November 2003 to January 
2004 indicate that the veteran was experiencing symptoms of 
depression; anxiety; insomnia; feelings of anger; agitation; 
sadness; anhedonia; hopelessness; social isolation and 
withdrawal.  They also show that the veteran was reporting 
that he had thoughts of hurting his supervisor at work.  On 
the other hand, the veteran also showed good judgment and 
insight; his affect was appropriate, he was noted on one 
visit as being in a tranquil mood and his cognition was good.

At a February 2004 VA fee-based examination, conducted in 
response to the veteran's claim for service connection for 
PTSD, the VA examiner found that the veteran was re-
experiencing traumatic events he experienced in Vietnam 
through episodes of dreams and nightmares, feelings of guilt 
and by responding to certain forms of stimulation, such as 
loud noises, in a way that he would have responded during 
battles in Vietnam.  The examiner also indicated that the 
veteran reported feelings of irritability and impulsivity and 
showed signs of poor socialization.  

However, the examiner determined, based on the results of the 
mental status evaluation, that the events the veteran 
experienced in Vietnam had not severely affected him.  The 
report of the examination indicates that the veteran was 
alert and oriented times 3 with no major speech disorder.  
The veteran's thought processes were coherent, his affect was 
full range and his mood was euthymic and bright.  The veteran 
did not exhibit signs of delusional thinking and he generally 
was able to relate to the interviewer well and developed a 
good rapport.  The veteran denied experiencing hallucinations 
as well as suicidal or homicidal ideations.  The veteran's 
intellectual functioning and memory were also judged to be 
intact and appropriate.  It was noted that the veteran was 
dressed properly and manifested good hygiene, that he had 
just recently retired from long-term employment, and that he 
did not manifest any major disorder of thought process or 
thought content.  The examiner assigned a GAF score of 65.

Medical records from the Corona Vet Center from May 2004 to 
September 2004 show that the veteran was reporting the 
following symptoms: feelings of rage surrounding the war in 
Iraq; anxiety, although he reported that he was controlling 
it better in June 2004; severe mood swings; depression; 
feelings of anger; inability to work due to depression; 
feeling the need to isolate himself; sleeping too much due to 
depression; weight gain; suspicious feelings; nightmares; 
disrupted sleep; problems with a supervisor at work; becoming 
over-emotional; alcohol abuse; drug use; lack of trust; bad 
hygiene; irritability; making bad, unsound decisions; 
frustration; no desire to live a full life; inability to form 
meaningful relationships with others and a decrease in memory 
function-forgetting tasks and appointments.  The veteran was 
not prescribed any medication during this time period.

Outpatient treatment records from the Loma Linda VA Medical 
Center dated in February 2005 indicate that the veteran had 
been depressed for one year since his retirement and was 
reporting symptoms of restless sleep; decreased energy; 
fluctuating appetite; anhedonia; decreased interest in 
spending time with friends or practicing hobbies, and reduced 
social interaction.  The veteran also reported consuming five 
to six drinks a day, almost daily, and using THC on a daily 
basis.  The veteran was prescribed Vicodin and Soma to treat 
his symptoms.  He was given a GAF score of 60 at that time.  

Medical reports from the Corona Vet Center from February to 
April 2005 indicate that the veteran, who at that time had 
retired from his thirty-two year career as a postal worker, 
was not getting out of bed and had no desire to leave home; 
was still having intrusive thoughts; had a decline in daily 
activities and motivation and had experienced an overall 
reduction in his quality of life.  A report made in April 
2005 notes that the veteran had finally agreed to have 
medication prescribed for him because "his...symptoms [had] 
really gotten out of control."  One positive report given by 
the veteran during this time period was that he had stopped 
drinking.

Outpatient treatment records from the Loma Linda VA dated in 
April 2005 show that the veteran reported that he had stopped 
drinking and smoking THC but that he was feeling more 
depressed; was unable to finish tasks he started because of a 
lack of motivation; was waking up from his sleep more often 
and was having more nightmares.  The veteran's wife who 
accompanied him to the appointment also reported that the 
veteran had been more irritable and was getting angry more 
often than usual.  The veteran was prescribed Celexa and his 
prescriptions for Vicodin and Soma were continued.  He was 
given a GAF score of 70 at that time.

At a June 2005 VA fee-based examination, the veteran claimed 
to be experiencing nightmares; flashbacks; insomnia; 
depression; abnormal sweating; stress and decreased sex 
drive.  He also reported that he had no desire to be with or 
interact with other people; he was easily agitated and angry; 
he had experienced problems with supervisors and co-workers 
in the past; his activities of daily life had decreased; his 
social functioning had decreased; he had a previous history 
of alcohol abuse; he was occasionally using marijuana and he 
had experienced legal problems in the past (divorce and petty 
theft).  The veteran also reported that he was not working.

The examiner's objective findings were that the veteran's 
orientation was normal; his appearance and hygiene were 
normal; his behavior was appropriate; his communication was 
normal; his speech was normal; he was not suffering from 
panic attacks, delusions or hallucinations; his thought 
process was normal; his judgment was intact and he did not 
show signs of abstract thinking.  However, the examiner also 
found that the veteran's mood and affect were abnormal; he 
was mildly depressed and anxious; there were signs of 
ritualistic obsession present-the veteran was preoccupied 
with the Vietnam War and his memory was moderately abnormal, 
meaning he had difficulty with retention of highly learned 
materials and forgot to complete tasks.  The examiner 
assigned a GAF score of 61.

An August 2005 outpatient report from the Loma Linda VA 
Medical Center indicates that at that time, the veteran and 
his wife reported that his medication had helped to mellow 
him and sex was better.  They also reported that the veteran 
was not suffering from suicidal or homicidal ideations, 
auditory or visual hallucinations or paranoia.  The veteran's 
appearance was neat, his behavior was appropriate and his 
speech was logical.  The veteran's mood and affect were 
considered anxious and his thought process and thought 
content though goal directed, were also positive for mild 
recurrent intrusive thoughts and nightmares.  The examiner 
also noted that the veteran continued to be hyperaroused and 
to avoid triggers.  Finally, the examiner noted that the 
veteran's cognition and insight were within normal limits.  
The examiner assigned a GAF score of 70 and continued the 
veteran's prescription for Celexa.

Reports from the Corona Vet Center dated from August 2005 to 
November 2005 show that the veteran was doing well on his 
medication, appearing calm and reporting that the medication 
helped to reduce his stress.  The records also indicate that 
at that time, the veteran was expressing himself better.  
However, the records also indicate that the veteran was not 
clean shaven and appeared gruffy and to be in distress and 
that the veteran's wife reported an increase in the veteran's 
lack of motivation, social isolation and inability to trust.

Most recently, outpatient treatment records from the VA 
Medical Center in Corona dated from October 2005 to September 
2006 show that in March 2006, the veteran's depression was 
controlled by his medication; his intrusive thoughts had 
subsided; his nightmares were infrequent; he was calmer and 
able to accomplish more; he denied depression and was coping 
better and there was no evidence of suicidal or homicidal 
ideations or auditory or visual hallucinations or paranoia.  
The veteran did report that he was still drinking alcohol 
occasionally and using marijuana four to five times per 
month.  On mental status examination, the veteran's 
appearance was neat, his behavior was appropriate, and his 
speech was logical.  However, his mood and affect were 
anxious.  The veteran was assigned a GAF score of 70 at that 
time.

The medical evidence of record shows that, on examination, 
the veteran has displayed symptoms such as disturbances of 
motivation and mood, impairment of short and long-term memory 
and difficulty in establishing and maintaining effective work 
and social relationships, which are contemplated by a 50 
percent rating for PTSD.  However, there is no evidence that 
the veteran has displayed symptoms such as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks; difficulty in understanding complex commands, or 
impaired abstract thinking throughout the evaluation period.  
Furthermore, the Board finds that the veteran has exhibited 
more symptoms reflective of a 30 percent rating such as 
depressed mood; anxiety; suspiciousness (inability to trust); 
sleep impairment and mild memory loss, and he has still been 
generally functioning satisfactorily.  

Although the veteran has reported that he had problems with 
his supervisors and co-workers when he was employed; the 
evidence of record shows that he was employed by the United 
States Postal Service for 32 years and he retired as opposed 
to being fired.  

With the exception of one examination at the Corona Vet 
Center in January 2004, the veteran has consistently been 
assigned GAF scores in the 60 to 70 range.  The scores are 
indicative of mild to moderate impairment and are not 
indicative of more impairment than that contemplated by the 
assigned rating of 30 percent. 

In summary, the Board concludes that the social and 
occupational impairment from the veteran's PTSD more nearly 
approximates the criteria for a 30 percent evaluation than 
the criteria for a 50 percent evaluation. 

The Board has also considered whether there is any other 
basis for allowing this appeal but has found none.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


